internal_revenue_service department a theas ey index nos legend company a state b company c individual d individual e individual f federal_agency g plan x agreement y date t e date date date date sec_5 date sum sum sum gentlemen 19991204y ffs tenignar oc caniact person telephone number in reference to op e ep t date’ jan this is request for letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated in response to the and in which you request several letter rulings under sec_162 sec_404 following facts and representations support your ruling_request and of the internal_revenue_code a the company a which has its principal office in state b is plan x a defined adopted plan x effective date contribution employee_stock_ownership_plan which your authorized representative asserts is qualified within the meaning of code sec_401 and its trust exempt from tax pursuant to code sec_501l a f are some of the trustees of plan x president of company a at the time the transaction described herein occurred individual e was the chief financial officer and treasurer of company a at the time the transaction described herein occurred and individual f was the corporate secretary of company a at the time the transaction described herein occurred and individual d was the individuals d e section dollar_figure of plan x defines plan_administrator as that sec_4 b the party or parties individual or in determining the fair_market_value of section dollar_figure of plan x indicates that the the employer plan x trustee is corporate named in this agreement and any duly appointed additional or successor trustees or trustees acting hereunder part company stock for purposes of the plan_administrator and trustee shall utilize generally accepted methods of valuing corporate stock for purposes of arm’s- length business transactions provides in pertinent part that the trustee shall have the exclusive authority and discretion to manage and control the assets of the plan to invest and reinvest the principal and income of the trust fund of plan x provides in pertinent section of plan x the plan on date plan x offered to purchase at least big_number shares of company a stock at sum per share from the existing shareholders offer company c provided a statement to the trustees of plan x which indicated that fair_market_value of company a stock was sum which amount exceeded sum in its professional opinion the per share a professional insurance agency appraiser in conjunction with this tender on date plan x made its tender offer pursuant to which it purchased big_number shares of company a stock at sum per share g4 during date federal_agency g advised company a and plan x chat it was investigating the above-referenced sale of stock on the ground that plan x overpaid for the company a stock it purchased pursuant to the date tender offer thereby violating the prohibited_transaction rules of sec_406 of title i of had authority to commence a legal action against all of the trustees of plan x and against company a itself addition company a’s liability for the transaction stemmed from its contractual obligation to indemnify the trustees of plan x for any liability that might arise as their positions with respect to plan x of the employee retirement income act of erisa federal_agency g under title i a result of brisa in after prolonged negotiation during date sec_5 settlement agreement y was entered into between representatives of company a and plan x including the trustees of plan x federal_agency g had expressly told federal_agency g attorneys representing company a that federal_agency g would absolutely and immediately initiate legal proceedings absent settlement agreement y agreement y company a agreed to make a replacement payment in the amount of sum amount which federal_agency g maintained plan x overpaid for the stock of company a that it purchased on date above agreement y and made the replacement payment in order to avoid litigation costs and resolve the potential claims of federal_agency g against the trustees of plan x company a represents that it entered intc settlement to plan x which sum represented the under the terms of settlement as noted and on date company a paid sum to plan x as noted in settlement agreement y accounts of the participants in the plan on a pro_rata basis consistent with the terms of the plan sum shall be credited to the based on the above you through your authorized representative request the following letter rulings that the replacement payment described above will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of plan x pursuant to either code sec_401 or code sec_415 will not when made to plan x result in taxable_income to affected plan x participants or beneficiaries and will be deductible in full by company a pursuant to code sec_162 with respect to your first three ruling requests of the code provides that the sec_401 contributions or benefits provided under a retirement_plan qualified under sec_401 discriminate in favor of highly compensated employees as defined in sec_414 of the code may not of the code sec_404 of the code generally provides that contributions made by an employer to or under a stock bonus pension profit-sharing or annuity plan shall be deductible under sec_404 subject_to the limitations contained therein sec_415 of the code provides in part that a_trust which is part of bonus plan shall not constitute a qualified_trust under sec_401 a pension profit-sharing or stock if- a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceeds the limitations of subsection b or b in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c sec_415 of the code provides limitations on employer contributions and benefits in the case where an individual is defined_contribution_plan maintained by the same employer a participant in hoth a defined benefit and a sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan b further provides that the commissioner may appropriate case considering all of the facts and circumstances treat transactions between the plan and the sec_1 in an employer or certain allocations to participants’ accounts as giving rise to annual_additions code sec_4972 imposes on an employer an excise_tax section a qualified_plan of the amount contributed for the taxable_year by a deduction under sec_404 for such contributions on nondeductible_contributions to c defines nondeductible_contributions as the excess if any the employer to or under such plan over the amount allowable as determined without regard to subsection e thereof and the amount determined under subsection c year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 to subsection e thereof for the taxable_year determined without regard for the preceding code sec_402 generally provides that amounts and that is part of held in a_trust that is exempt from tax under code sec_501 qualification requirements of code sec_401 will not be taxable to participants until such time as such amounts are actually distributed to distributees under such plan a plan that meets the neither the code nor the income_tax regulations promulgated thereunder provide guidance as company a’s replacement payment should constitute contributions for purposes of the above-referenced sections of the code to whether in this case the payment referred to above which company a made to plan x will ensure that the affected participants in plan x recover a portion of their account balances and place them in a position similar to that in which they would have been in the absence of the actions referenced above pursuant to which the trustees of plan x allegedly overpaid for the stock of company a reasonable to characterize this payment as payment it a replacement thus is as indicated by the facts of this case in response to payment was made by company a made against it by federal_agency g payment will be allocated to the accounts of participants under plan x that incurred loss as trustees allegedly overpaying for company a stock in such manner as required under plan x provisions the replacement the replacement a complaint a result of the plan x's 19ce7 ay thus based on the above we conclude as follows with respect to your first three ruling requests that the replacement payment described above will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of plan x pursuant to either code sec_401 a or code sec_415 and will not when made to plan x result in taxable_income to affected plan x participants or beneficiaries with respect to your fourth ruling_request code sec_162 provides that there shall be allowed as deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a in general payments made in settlement of lawsuits or revrul_69_491 and rev see eg c b c b rul is consistent holding that payment an amount to settle a law suit and obtain a release from potential lawsuits are deductible if the acts that give rise to the litigation were performed in the ordinary conduct of the taxpayer's business c b of all claims under a franchise agreement is deductible under sec_162 of the code states u s the taxpayer claimed entitlement to deduct dollar_figure in attorney fees as a business_expense because they were incurred to defend a lawsuit brought by a former partner for an accounting because the lawsuit proximately resulted from the taxpayer's business the court held the attorney fees deductible also see kornhauser v united vii-2 c b in which rul rev to determine whether the acts that gave rise to the litigation were ordinary thus giving rise to deductible payments one must look to the origin and character of the claim with respect to which a settlement is made rather than to the claim’s potential consequences on the taxpayer’s see united_states v hilton hotels business operation corp woodward v commissioner u s 427_f2d_429 and anchor coupling co cert_denied u s v united_states u s 7th cir see also united_states v gilmore u s in which the court held that the origin and character of the claim with respect to which an expense was incurred is the controlling test of whether the expense was a deductible business_expense expense depends not on the consequences that may or may not result from the payment but on whether the claim arises in connection with a taxpayer's business or profit-seeking activities the deductibility of an in general all facts pertaining to the controversy are boagni v commissioner t c examined to determine the true nature of the settlement payments under the origin_of_the_claim_test allocate a portion of the settlement payment to claims that were only threatened as well as those claims that were actually advanced in litigation rul c b 9th cir and_448_f2d_867 it may be proper to see rev no court case has been found which deals with the in acq a bankrupt corporation an officer and director of treatment of payments by an employer to reimburse a defined_contribution_plan for losses suffered by the plan arising from breach of fiduciary responsibility however there have been many cases with similar fact patterns in which business_expense deductions were allowed to taxpayers butler v commissioner t c c b was allowed to deduct a payment in settlement of arising out of profits made by his wife from sales of the corporation’s bonds taxpayer of attorney fees and an additional_amount toa bondholders committee pursuant to the consent judgment was deductible the payment was made to avoid unfavorable publicity and protect the payor’s business reputation devito v commissioner t c memo the taxpayer was permitted to deduct a payment in settlement of a lawsuit for breach of duties which concluded that payment of liquidated_damages and attorney fees under the fair labor standards act were deductible by the employer a covenant_not_to_compete and breach of fiduciary the court held that the payment by the see also revrul_69_581 c b a suit in the service's position with respect to the deductibility of payments made to resolve actual or to uphold business potential claims of legal liability or reputation is consistent with the case authorities cited revrul_73_226 states 1973_1_cb_62 19e91s04y the taxpayer’s business payments made to avoid extended controversy and the expense of litigation and to avoid unfavorable publicity and injury to reputation are currently deductible rule even though there is serious doubt as taxpayer’s legal liability commissioner t c payments to settle and compromise litigation c b are business_expenses if the motive is to protect the taxpayer from a possible lawsuit and the exposure to liability added legal fees reputation to the laurence m marks v old town corp v commissioner t c and damages to its acqg this is the acq 1962_2_cb_464 in the present case the facts indicate that the replacement payment made to plan x by company a will be made to resolve potential claims by federal_agency g against the trustees of plan x for which the trustees are entitled to indemnification by company a company a finds itself arose in the ordinary course of its trade_or_business business origin of the type described herein made to satisfy or preempt similar claims arising in the ordinary course of business are deductible business_expenses substantial_authority holds that payments there is no serious question of the situation in which a trade or its accordingly with respect to your fourth ruling_request we conclude as follows that the proposed replacement payment described above will be deductible in full by company a pursuant to code sec_162 when paid this ruling letter is based on the assumption that plan x meets the applicable sec_401 qualifications and that its related trust is tax-exempt within the meaning of sec_501 opinion is expressed as the transactions described above under any other provisions of the code to the federal tax consequences of of the code of the code no additionally this ruling letter is based on company a‘s representations made herein that it entered into settlement agreement y and made the replacement payment described in this letter_ruling in order to avoid litigation costs and resolve the potential claims of federal_agency g against the trustees of plan x replacement payment company a becomes entitled to reimbursement for all or a portion of the replacement if subsequent to the payment from company c an insurer or any other source then company a should include in income the amount of the reimbursement in accordance with its method_of_accounting the representations herein like all factual representations made to the internal_revenue_service in applications for rulings are subject_to verification on audit by service field personnel furthermore no opinion is expressed as to the federal tax treatment of the above referenced proposed transaction under other sections of the code and regulations finally no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by this ruling letter attached to the appropriate federal_income_tax return s for the taxable_year s in which the transaction is consummated a copy of this ruling letter should be pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours ails v geren frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
